Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered February 9, 1995, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied. We see no reason to disturb the hearing court’s credibility determinations. Defendant’s guilty plea forecloses appellate review of the court’s Sandoval ruling (People v Gilliam, 65 AD2d 533, lv denied 46 NY2d 840). Upon the present record, we find that defendant received meaningful representation (People v Ford, 86 NY2d 397, 404). We perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Ellerin, Nardelli, Williams and Andrias, JJ.